Title: To John Adams from John Quincy Adams, 4 February 1792
From: Adams, John Quincy
To: Adams, John



My dear Sir.
Boston February 4th: 1792.

A variety of circumstances have occurred since you left this part of the Country, which have combined to change in some measure the state of our parties in this State; you have probably heard of them from other Quarters, and ought to have heard of them before this from me. I will endeavour however to retrieve as far as possibly my former deficiency, and to give you an account of the present situation of affairs here, so far as I can collect my information from public report.
In the month of October a town meeting was held in this town, wherein it was voted to petition our general Court for a repeal of the law prohibiting theatrical exhibitions. The vote was carried by a large majority, but the party opposed to the measure was numerous, and a counter-petition signed by more than 300 persons was presented to the legislature at the same time with the petition for the repeal. Upon this subject, the lieutenant Governor, and Dr: Jarvis were upon the opposite sides of the Question, and debated the point so warmly together that a coolness, it is said has ensued between them, since that time.—This however is a matter of small moment, in comparison with another event, which has produced a more extraordinary variance.
When the vacancy upon the bench of our Supreme Judicial Court, occasioned by the death of Judge Sargeant, was to be filled up, the Governor was sollicited by the friends of Mr: Dawes (by his father particularly, and perhaps by himself) to fix upon him for the office; and whether from motives of personal friendship, or from pecuniary obligations, or from an idea of the family influence of the man, and a wish to secure it in his own favour, or whatever his reasons were, he did, without consulting an individual member of the council, or any of the Judges of the Supreme Court, or even his confidential favourite and adviser Sullivan, nominate Mr: Dawes. The nomination met with universal disapprobation. The bench, the Bar, and the people at large in every part of the State, were dissatisfied. The opinion that Dawes was not a proper man for the office, was universal, and the importance of the office itself greatly increased the discontent which the nomination occasioned.—That discontent, however would have evaporated in a momentary censure of the levity, and caprice of the Governor, as it has upon many former occasions, had not the arrangement interfered, with the views of private interest, and with the designs of faction.—From the first moment of the nomination, it has met with an avowed, and determined opposition from Sullivan and from Judge Dana, who appear even to have joined in a sort of combination to obstruct the progress of the appointment.—Sullivan has clamoured in all his private conversations, has scribbled anonymously in the newspapers, has personally urged Mr: Dawes to decline the appointment and wrote a long Letter to the Governor, perswading him to withdraw the nomination: and he has so decidedly and perseveringly pursued this line of conduct, that an actual rupture has taken place between him and the Governor: nay I have some reason to conjecture, that he has serious thoughts of advancing as a candidate for the chair himself in opposition to the present possessor.—The pretext of his violent opposition to Dawes is an ardent zeal for the dignity of the State—And as an Enemy to the national Government his principle is certainly well founded.—The Supreme Court of the State, has lost much of the veneration of the people by a former appointment—It is indeed surprizing how that diminution of confidence has in so short a period of time since the last change, pervaded every part of the Commonwealth; and the mortification of the party, is greatly aggravated, by the respectability of the national Courts, and the growing attachment of the people to them.—In addition to this it is said that Sullivan expected that the Salaries of our Judges would before the vacancy should be filled up be raised to £500, in which case, he would have stood ready to take the place himself, and in the opinion of many people his disappointment in this particular has exceedingly sharpened his zeal for the dignity of the State.—
Of Judge Dana I feel myself always obliged in duty, and from personal attachment, to speak with respect and reverence: but in writing to you upon the state of our politics, I must not conceal, the opinions which are held with respect to the motives of his conduct. He has been equally open and decided against Mr Dawes, with Sullivan, and equally active in endeavouring to prevent the appointment. His patriotism and public spirit are allowed, and admitted, as being much more forcible principles to actuate him than Sullivan, but the peculiar earnestness and even virulence, with which he pursues Dawes at present, has given occasion to a suggestion, that the prospect of failing to obtain an augmentation of his salary, contributed not a little to give additional vigour to his patriotic ardour.—His eyes as well as those of Sullivan are supposed to be fixed upon the chair of State, and possibly he may anticipate an increase of his own popularity, by maintaining a contest against an unpopular measure. The views of the two men are so widely different, and indeed so irreconcileable together, that they cannot long act in concert, but as the object of keeping Dawes from the bench, is a favourite point with both, they have apparently formed a coalition for this particular purpose: they have both endeavoured to perswade Dawes to decline; both used all their influence with the members of the council, that the nomination might be disapprobated; but in vain. To decline an appointment, which he had sollicited, and obtained notwithstanding the opposition of Sullivan’s influence with the Governor, would in Dawes’s opinion betray a want of Spirit on his part, and after getting so good hold of the public loaf, he has no disposition to relinquish it. The council though most of them were dissatisfied, yet would not by passing a negative upon the Governors choice, cast a stigma upon the character of a man, whom they considered as only unequal to the office, and as to the Governor himself, in addition to all the motives which originally operated to determine his election, he is now induced from obstinacy, and resentment to support the man whom he brought forward. Dawes is therefore appointed, and has accepted the appointment. Mr Dana however does not yet give the point—At the same time when Mr: Dawes was nominated, Dana was appointed to the vacant seat of Chief Justice; but he has not yet accepted, and it is said he intends actually to decline accepting it; and that, for the purpose of bringing in Question, the legality of Dawes’s appointment. Our Law says the Supreme Court shall be held by one Chief-Justice, and four other Justices, and the inference is that there were four other Justices at the time when Mr: Dawes was nominated, the Governor had no right to propose a fifth untill the Chief Justice had declined his acceptance, and taken the Oath of Office.—Thus the affair now rests, and the result of all the plots and counterplots will probably appear in the course of three or four weeks, when the next Session of the Supreme Court is to be held in this Town.
I wrote to my brother by the last post an account of another transaction, which has occasioned much altercation in this Town, and has also contributed to widen the difference in the party. Sullivan and Jarvis strenuously supported the System that was proposed; and it was opposed violently by Ben: Austin, and by the influence of the lieutenant Governor, though he did not publicly appear against it. The parties were very severe upon each other in the public town-meetings: and are said to be still at variance; but whether from a sense of necessity for the mutual support of their own importance, and of their hostile Spirit to the national Government, they will again come together, or whether they will continue to separate untill a complete disunion and opposition of pursuit shall ensue, must be left to the determination of Time.
This Story has been so long in the telling that I have no room to give you any further accounts of our politics. Our General Court has been about three weeks in Session, and will probably sit three or four weeks longer: their time has hitherto been employed in the consideration of private petitions and other applications not of a public nature.—They appear to be peaceably disposed, and indeed the happiness and prosperity of the people throughout the State, seems to continue and to encrease.
With my respects to my dear mother, and love to the rest of the family, I remain, my dear Sir, your faithful and affectionate Son.
J. Q. Adams.
P.S. My brother Tom in a Letter which I received by the last post, says, he has two Setts of Espinasse, and promises to send me one if I have occasion for it.—I would only remind him that the sooner he sends it, the more agreeable it will be to me—I shall write to him again soon.

